Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-3 and 11-13 in the reply filed on 05/06/2021 is acknowledged.  

Status of the Claims
	This Office Action is in response to Applicant’s reply dated 8/10/2021.  Claims 1, 11, and 21 have been amended, and claims 1-3, 11-13, and 21-23 are currently pending and being examined in this reply

Response to Arguments
In regards to the 101 arguments:
	Applicants arguments regarding the 101 rejection have been considered and have been found persuasive, and therefore the previous 101 rejection has been withdrawn.

In regards to the 103 arguments:
	Applicants arguments regarding the 103 rejections have been considered and have been found persuasive, therefore the previous 103 rejection has been withdrawn and new grounds of rejection are found below.

Examiner’s Comment
Regarding the use of Official Notice in the Non-Final rejection mailed 6/09/2021, the applicant has not traversed the noticed facts in the response received on 8/10/2021.  Therefore, the noticed facts are deemed to be admitted prior art


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 11-13, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1, 11, and 21, recite the limitations “responsive to detecting the payment collection terminal transitioning from the first offline state to the online state…uploading the offline code…..to initiate monitoring in real time whether the user terminal transitions to an online state, and obtaining…and the payment amount”.  It is unclear what is detecting the state change in the payment collection terminal to effect the uploading of information and further what is monitoring in real time the status of the user terminal.  Currently the claims are positively reciting the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108053205 A to Yun Shang Group (“Yun Shang Group”), in view of Official Notice.

In regards to claims 1, 11, and 21, Yun Shang Group discloses the following limitations:
(Yun Shang Group discloses a system and method of processing an offline code presented by a user on a mobile device by a payment terminal that is also in an offline state, decrypting the code to obtain user, time, and payment information, storing the information for later use, and when able to transition to an online state and connect to server, transfer the collected information to the server to process the payment.  See at least abstract, claims 1-12, and ¶¶ 0061-0072)
Producing by the payment collection terminal, a payment amount; saving, by the payment collection terminal that remains in the first offline state, the offline code information and the payment amount in a form that associates the offline code and the payment amount; and (Yun Shang Group discloses a system and method of processing an offline code presented by a user on a mobile device by a payment terminal that is also in an offline state, decrypting the code to obtain user, time, and payment information, storing the information for later use, and when able to transition to an online state and connect to server, transfer the collected information to the server to process the payment.  See at least abstract, claims 1-12, and ¶¶ 0061-0072 “The merchant scans the QR code through the scanning gun and transfers information such as the QR code, merchant information (business number), and product related information (amount, product type code, ticket number, bus line, canteen stall) to the payment system.”; see also ¶ 0034 “After the verification is valid, the scanning code device stores the offline code and other information as scanning records locally”)
after the offline code information and the payment amount are saved, responsive to detecting the payment collection terminal transitioning from the first offline state to the online state, uploading the offline code information and the payment amount to a server, and (Yun Shang Group discloses a system and method of processing an offline code presented by a user on a mobile device by a payment terminal that is also in an offline state, decrypting the code to obtain user, time, and payment information, storing the information for later use, and when able to transition to an online state and connect to server, transfer the collected information to the server to process the payment.  See at least abstract, claims 1-12, and ¶¶ 0061-0072)
Yun Shang Group does not appear to specifically disclose the following limitations:
to initiate monitoring in real time whether the user terminal transitions to an online state,
obtaining a deduction amount provided by the server for payment based on the offline code information and the payment amount.
However, Yun Shang Group does disclose providing the deduction amount to the customer based on the received transaction information through an online process, see at least ¶ 0034 “The process, then the mobile terminal will receive the relevant consumer cash withdrawal information online.” And further the Examiner takes Official Notice that it is old and well known in the art to provide a deduction amount to a customer/merchant based on transaction processing, therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Yun Shang Group the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further the Examiner takes Official Notice that it is old and well known in the art to monitor cell phones online activity, location tracking, connection status, etc.  therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Yun Shang Group the teachings of Official Notice in order to provide updates to the device once it transitions to an online state, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further claims 1, 11, and 21 recite, “uploading the offline code information and the payment amount to a server to initiate monitoring in real time whether the user terminal transitions to an online state” The phrases, “uploading…to initiate” constitute intended use/functional language and are not given patentable weight as the phrase, “to initiate monitoring” describes an intended use of the “offline code information and the payment amount, and “whether the user terminal transitions to an online state,” describes an intended result of sending the offline code and payment amount to the server (see MPEP 2103 I C, 2111.04).

In regards to claims 2, 12, and 22, Yun Shang Group discloses the following limitations:
 wherein the saving the offline code information and the payment amount includes: assembling the offline code information and the payment amount into collection information, and saving the collection information. (Yun Shang Group discloses a system and method of processing an offline code presented by a user on a mobile device by a payment terminal that is also in an offline state, decrypting the code to obtain user, time, and payment information, storing the information for later use, and when able to transition to an online state and connect to server, transfer the collected information to the server to process the payment.  See at least abstract, claims 1-12, and ¶¶ 0061-0072)


In regards to claims 3, 13, and 23, Yun Shang Group discloses the following limitations:
 wherein the uploading the offline code information and the payment amount to the server includes: uploading the collection information to the server. (Yun Shang Group discloses a system and method of processing an offline code presented by a user on a mobile device by a payment terminal that is also in an offline state, decrypting the code to obtain user, time, and payment information, storing the information for later use, and when able to transition to an online state and connect to server, transfer the collected information to the server to process the payment.  See at least abstract, claims 1-12, and ¶¶ 0061-0072)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. Hunter Wilder/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        


/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627